DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/03/2021 has been entered.  Claims 1-20 are pending in the application.  Claims 1-8 & 18-20 are withdrawn.

Drawings
The drawings are objected to in accordance with PCT Article 7.  Drawings shall be required when they are necessary for the understanding of the invention, see MPEP 1825.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
A pump comprised of an outer housing and a pumping module with a cylindrical housing, as claimed in Claim 1; it is possible Figure 5 shows this feature, but the manner in which the figure was drawn makes it difficult to ascertain whether or not the two structural features --the outer housing and the cylindrical housing-- are shown; for example, Element 302 points to a structure with two parallel lines; these parallel lines can be interpreted as the thickness of the outer housing (302), which means the cylindrical housing is not shown; alternatively, the outer parallel line can be considered the outer housing, and the inner parallel line can be considered the cylindrical housing; if the alternative interpretation is intended, the line across the end of the outlet end (306) along with the lack of a line across the end of the inlet end (304) makes the view difficult to interpret
A plurality of pumping modules positionable within the outer housing, as claimed in Claim 1; Figure 5 appears to show a pump with one singular pumping module, 
Each pumping module within the outer housing comprising a shaft and coupled to each other, as claimed in Claim 11; Figure 5 appears to show only a singular shaft (320), whereas the language of Claim 11 requires a plurality of shafts, one for each of the plurality of pumping modules
An annulus between the outer housing and the cylindrical housing, as claimed in Claim 14; as described in the Claim 1 drawing objection above, Figure 5 is difficult to interpret; if the alternative interpretation for the Claim 1 drawing objection is intended, labeling the annulus will overcome this objection
No new matter should be entered.

The drawings are objected to because Element 228 in Figure 3 should be Element 230.  

It is noted Applicant submitted new drawing to overcome the above objections.  However, the new drawings were not entered, because Figure 5 contains new matter.  The 07/03/2019 Figure 5 shows the flat side of each rotor 210 facing the outlet end 306, whereas the 12/03/2021 Figure 5 shows the flat side of each rotor 210 facing the inlet end 304.  This constitutes new matter, since the rearrangement of the structure fundamentally changes how the pump operates.


Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, Lines 3-4, the limitation “the inlet end is fluidly connected with the inlet end of one of the pumping modules” should read --the outer housing inlet end is fluidly connected with the cylindrical housing inlet end of one of the pumping modules--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 9, the limitation “the outer housing comprising a pressure rating higher than that of the cylindrical housings of each of the pumping modules”, in Lines 9-10, is indefinite.  As discussed above, the manner in which Figure 5 was drawn makes it difficult to ascertain whether or not the outer housing and the cylindrical housing are shown.  For example, Element 302 points to a structure with two parallel lines.  These parallel lines can be interpreted as the thickness of the outer housing (302), which means the cylindrical housing is not shown.  Alternatively, the outer parallel line can be considered the outer housing, and the inner parallel line can be considered the cylindrical housing.  If the alternative interpretation is intended, the line across the end of the outlet end (306) makes the view difficult to interpret.  With this in mind, the structure of the outer housing is not clear, and, therefore, it is not clear how a pressure rating can be determined.  As stated in instant application Paragraph 0023, the pressure rating depends on a number of factors, including the wall thickness and material of the housing.  The rating also relies on the shape and structural support of the outer housing.  Since the structure of the outer housing is not clear, it is not clear how to determine the pressure rating of the outer housing.  It is noted Applicant attempted to overcome this portion of the rejection by submitting new drawings.  However, as described above, the new drawings were not entered, because they contain new matter.  Applicant may overcome this portion of the rejection by submitting new drawings which address the above problems and do not contain new matter.

As to Claim 13, the limitation “either one or both of the inlet cap and the outlet cap of each pumping module is removable from the cylindrical housing such that the rotor and stator are insertable into the cylindrical housing”, is indefinite.  Claim 10, upon which Claim 13 depends, positively states each pumping module is comprised of both an inlet cap and an outlet cap while within the outer housing, as claimed in Claim 9.  Claim 13 states the two caps are removeable and alludes to the pumping modules being placed in the outer housing without one or both of the caps.  Since Claim 10 requires the inlet and outlet caps be placed on either end of the cylindrical housing, and Claim 13 requires the inlet and outlet caps be removed from the cylindrical housing, it is not clear if the claimed pump requires the inlet or outlet caps.  Thus, the scope of the claim is not clear, making the claim indefinite.
As to Claim 16, the limitation “each pumping module further comprises more than one rotor and more than one stator”, in Lines 1-3, is indefinite.  Claim 9 defines both a stator and a rotor.  It is not clear if the more than one stator and more than one rotor claimed in Claim 16 includes the stator and rotor claimed in Claim 9.  

As to Claim 17, the limitation “more than one outer housing”, in Line 3, is indefinite.  Claim 9 already defines an outer housing.  As such, it is not clear if the more than one outer housing in Claim 17 includes the outer housing defined in Claim 9, or if the more than one outer housing of Claim 17 are in addition to the outer housing in Claim 9.  For the purpose of examination, the outer housing of Claim 9 will be considered one of the more than one outer housing of Claim 17.
The terms “each outer housing”, in Line 4, and “the outer housing”, in Line 5, are indefinite.  It is not clear which outer housing is being referred to.  For instance, each/the outer housing can either be the outer housing defined in Claim 9, or it can be one of the outer housings of the more than one outer housing first defined in Claim 17.  For the purpose of examination, the limitation will be interpreted as the pumping modules are positionable within a respective outer housing of the more than one outer housing.
The limitation “pumping modules”, in Line 4, is indefinite.  Claim 9 already defines pumping modules.  As such, it is not clear if the pumping modules in Claim 17 includes the pumping modules defined in Claim 9, or if the pumping modules of Claim 17 are in addition to the pumping modules in Claim 9.  For the purpose of examination, the pumping modules of Claim 9 will be considered one of the pumping modules of Claim 17.
The limitation “pumps”, in Line 5, is indefinite.  Claim 9 already defines a pump.  As such, it is not clear if the pumps in Claim 17 includes the pump defined in Claim 9, or if the 
The limitation “the pumps are configurable to pump fluid into a wellbore in at least one of a series arrangement or a parallel arrangement”, in Lines 6-7, is indefinite.  It is not clear if the wellbore is part of the claimed invention, or not, since the wellbore falls outside of the scope of a pump.  As such, the scope of the claim is not clear, making the claim indefinite.  For the purpose of examination, any pump which is capable of pumping fluid into a wellbore will be considered to teach the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 13, 14, 16 & 17 are rejected under 35 U.S.C. 102 as being unpatentable over Takura (U.S. PGPub 2003/0049143).
As to Claim 9, Takura teaches a pump (Figure 10) for pumping fluid (Abstract), comprising: an outer housing (see Figure 10 below, including 206, 208, and the structure shown below) comprising an inlet end (205) and an outlet end (207); pumping modules (where two of Element 202 in series forms one pumping module, as shown in Figure 10 below) positionable within (as shown in Figure 10) the outer housing (see Figure 10 below, including 206, 208, and the structure shown below), each comprising: a cylindrical housing (209) comprising an inlet end (213) and an outlet end (214); a stator (215) positioned within (as shown in Figure 10) the cylindrical housing (209); and a rotor (217) positioned within (as shown in Figure 10) the cylindrical housing (209) and rotatable with respect to (Paragraph 0037) the stator (215) to push 

    PNG
    media_image1.png
    937
    816
    media_image1.png
    Greyscale

Takura Figure 10, Modified by Examiner

As to Claim 10, Takura teaches all the limitations of Claim 9, and continues to teach a shaft (see Figure 10 below) rotatable with respect to (Paragraph 0037) the outer housing (as 

    PNG
    media_image2.png
    983
    814
    media_image2.png
    Greyscale

Takura Figure 10, Modified by Examiner

As to Claim 13, Takura teaches all the limitations of Claims 9 & 10, and continues to teach either one or both of the inlet cap (see Figure 10 below) and the outlet cap (see Figure 10 below) of each pumping module (where two of Element 202 in series forms one pumping module) is removable from (see end of paragraph for clarification) the cylindrical housing (209) such that the rotor (217) and stator (215) are insertable into (see end of paragraph for clarification) the cylindrical housing (209).  As shown in Figure 10, both the inlet cap and the outlet cap are fixed in place by applying pressure via intervening structure --such as flanges and bolts--.  Once the intervening structure is removed, both the inlet and outlet caps may be removed, allowing for the rotors and stator to also be removed or inserted.
As to Claim 14, Takura teaches all the limitations of Claims 9 & 10, and continues to teach an annulus (see Figure 10 in the Claim 9 rejection above) is formed between an interior of the outer housing (see Figure 10 in the Claim 9 rejection above) and an exterior of the cylindrical housings (see Figure 10 in the Claim 9 rejection above) of the pumping modules (202) such that pressurized fluid is receivable in (see end of paragraph for clarification) the annulus (see Figure 10 in the Claim 9 rejection above).  A shown in Figure 10, multiple outlets 214 are used to discharge fluid into the interior of the outer housing after being pumped through the pumping modules and before discharging through the consolidated outlet 207.  Once the fluid exits the pumping modules via outlet 214, the additional fluid released into the outer housing will be pressurized from being pumped and will additionally pressurize the interior of the outer housing due to the addition of fluid to the interior of the outer housing.  Therefore, pressurized fluid is receivable in the annulus.
As to Claim 16, Takura teaches all the limitations of Claim 9, and continues to teach each pumping module (202) further comprises more than (each pumping module contains at least two rotors) one rotor (217) and more than (each pumping module contains at least two stators) one stator (215), each rotor (217) paired with (as shown in Figure 10) a stator (215) 
As to Claim 17, Takura teaches all the limitations of Claim 9, and continues to teach a platform (204); more than one outer housing (upper and lower; see Figure 10 below) arranged on (as shown in Figure 10) the platform (204), each outer housing (upper and lower) comprising pumping modules (where two of Element 202 in series forms one pumping module) positionable within (as shown in Figure 10) the outer housing (upper and lower) to define pumps (upper set of pumps and lower set of pumps), and wherein the pumps (as shown in Figure 10 below) are configurable to pump fluid into a wellbore (each of the pumps are capable of pumping fluid into a wellbore; this is also considered an intended use limitation --see end of paragraph for clarification) in at least one of a series arrangement (the upper set of pumps pump fluid in series with the lower set of pumps) or a parallel arrangement (the pumps in each of the upper and lower sets pump in parallel).
The intention to use the claimed pump in an intended manner --i.e., for pumping fluid into a wellbore-- is not a patentable limitation, as a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647; MPEP 2114(II)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takura, in view of Kobayashi (U.S. Patent 5,494,403).
As to Claim 15, Takura teaches all the limitations of Claims 9 & 10, and continues to teach the outer housing inlet end (205) is fluidly connected with (as shown in Figure 10) the cylindrical housing inlet end (213) of one of the pumping modules (where two of Element 202 in series forms one pumping module).  See Claim Objections section above for clarification.
Takura continues to teach what appears to be sealing grooves in the outlet cap (see Figure 10 below), which surrounds the outlet.  However, Takura does not explicitly teach the structure is a seal.

    PNG
    media_image3.png
    983
    814
    media_image3.png
    Greyscale

Takura Figure 10, Modified by Examiner


Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a seal, as taught by Kobayashi, in the outlet cap, as taught by Takura, to create a seal between two different sections of the pump (Column 4, Lines 42-47).
The modification of the Kobayashi seal into Takura results in each pumping module (where two of Takura Element 202 in series forms one pumping module,) further comprises a seal (Kobayashi 20) positioned on at least one of the inlet cap (as shown in Takura Figure 10 in the Claim 10 rejection above) about the inlet (as shown in Takura Figure 10 in the Claim 10 rejection above) and the outlet cap (as shown in Takura Figure 10 in the Claim 10 rejection above) about the outlet (as shown in Takura Figure 10 in the Claim 10 rejection above) to form a seal (Kobayashi Element 20 is described by Kobayashi as a sealing element) against adjacent (as shown in Takura Figure 10 in the Claim 10 rejection above) pumping modules (where two of Takura Element 202 in series forms one pumping module). 


	








    PNG
    media_image4.png
    937
    816
    media_image4.png
    Greyscale

Takura Figure 10, Modified by Examiner





Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
Regarding the Drawing Objections.  Applicant has not overcome the previous objections, because the 12/03/2021 submitted drawing were not entered for containing new matter.  More detail was provided in the Drawings section above.
Regarding the 112(b) rejections, the rejection for Claim 1 is maintained for a couple of reasons.  First, the 12/03/2021 drawings were not entered, since they contain new matter.  Because of this, the first part of the Claim 1 rejection, which focuses mainly on the lack of clarity in the drawings and how to interpret the claims in light of the drawings, is maintained.  Second, Applicant did not address the second part of the rejection, which focuses on the lack of structure or a standard for determining what constitutes a pressure rating.  As described above, a pressure rating relies on many factors including the shape of the specific structure, the material of which the structure is made, and the testing standard used to determine the pressure rating.  This instant application specification has not explained how the pressure rating is determined, except to state it relies various factors such as wall thickness --shape-- or material in Paragraph 0023.  As cited in the rejection, there are many procedures for determining a pressure rating, some of which are described in the Argonne National Laboratory reference which was provided with the 07/15/2021 Non-Final Rejection.  Depending on each of the factors, it is possible, especially in when the outer housing and cylindrical housing pressure ratings are close in value to each other, that one testing standard can provide values where the outer housing pressure rating is higher than the cylindrical housing, but a second testing standard can provide values where the outer housing pressure rating is lower than the cylindrical housing.  Since the instant 
Regarding the 112(b) rejections for Claim 13, Applicant did not amend the claim.  Applicant argues Claim 13 is not indefinite because one of ordinary skill in the art would understand the caps would remain on the cylindrical housing when the pump was in use and may be removed when not in use.  However, this does not address the rejection, which is that the scope of the claim is not clear.  Claim 10 requires the end caps, whereas Claim 13 does not.  As such, it is not clear if the end caps are part of the scope of the claim or not.  This is further clarified in the rejection above.
Regarding the 112(b) rejections for Claim 16, the amendments to the claim do not overcome the previous rejections.  Applicant argues the failure to use an introductory article is on purpose.  The intent of this argument is not clear.  Regardless, it is still not clear what rotors and stators are being referred to in each instance of Claim 16, or if new rotors and stators are being introduced.  This must be addressed for the rejection to be withdrawn.
Regarding the 112(b) rejections for Claim 17, the amendments to the claim do not overcome the previous rejections.  Applicant argues the failure to use an introductory article is on purpose.  The intent of this argument is not clear.  Regardless, it is still not clear what housings, pumping modules, or pumps are being referred to in each instance of Claim 17, or if new housings, pumping modules, or pumps are being introduced.  This must be addressed for the rejection to be withdrawn.

Allowable Subject Matter
Claims 11 & 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 11, the prior art of record teaches all the limitations of Claim 9 & 10 but does not teach “the shaft comprises multiple segments coupled to each other to rotate in unison”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 11.  The closest art of record is Takura (U.S. PGPub 2003/0049143).  However, Takura describes rotors and shaft which are actuated via independent motors, so they do not necessarily rotate in unison.  Therefore, this limitation, as claimed in Claim 11, is neither anticipated nor made obvious by the prior art of record.
Claim 12 depends on Claim 11, and would therefore also be found allowable.

	
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746